Citation Nr: 1816800	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 9, 2011, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to September 1973.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs Regional Office in Columbia, South Carolina that granted service connection for the cause of the Veteran's death, effective August 9, 2011, the date of the appellant's claim to reopen.  The appellant has disagreed with the effective date assigned.

In February 2016, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  During the hearing, she and her attorney was granted a 90-day abeyance in order for additional evidence to be submitted.

In December 2017 correspondence, the appellant's attorney indicated that in January 2017 he filed a clear and unmistakable error (CUE) motion with the April 2004 rating decision that denied the cause of death claim.  He also indicated that the claims file does not appear to be complete.  The attorney has requested that the case be remanded.  See December 2017 Motion for Remand.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the appellant if further action, on her part, is required.


REMAND

As discussed in the Introduction, the appellant's attorney indicated that he filed a motion for CUE with regard to the April 2004 rating decision that denied service connection for the claim of the Veteran's death.  He also indicated that the claims file does not appear to be complete.  Regarding the issue of entitlement to an effective date earlier than August 9, 2011 for the grant of service connection for cause of the Veteran's death, the Board finds that this claim is inextricably intertwined with the CUE claim discussed in the Introduction above, because, if the AOJ finds CUE in the April 2004 rating decision, an effective date prior to August 9, 2011 might result.  Therefore, adjudication of the earlier effective date claim that is currently in appellate status must be deferred pending the adjudication of the CUE claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the intertwined issue of whether there was CUE in the April 2004 rating decision that denied service connection for cause of the Veteran's death.  Only if the appellant perfects an appeal by submitting a timely and adequate NOD and substantive appeal, the AOJ should forward the claim to the Board for the purpose of appellate disposition.

2.  Ensure that all necessary development is complete and readjudicate the claim of entitlement to an effective date earlier than August 9, 2011 for the grant of service connection for cause of the Veteran's death.  As discussed above, the issue of entitlement to an earlier effective date is inextricably intertwined with the CUE claim that was addressed in the Introduction, and the Board will defer action on the appellate claim until the CUE claim has been adjudicated.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




